DETAILED ACTION
This action is responsive to the Applicant’s response filed 4/29/22.
As indicated in Applicant’s response, claims 1, 9-10, 18-26 have been amended.  Claims 1, 9-10, 18-26 are pending for prosecution.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Walton Adams III, et al, USPubN: 2011/0131561 (herein Adams) in view of Cameron et al, USPubN: 2014/0032484 (herein Cameron), and Krassner et al, USPubN: 2010/0153836 (herein Krassner), further in view of Bosworth et al, USPubN: 2009/0210631 (herein Bosworth) and Backhouse, USPubN: 2009/0031210 (herein Backhouse)
	As per claim 1, Adams discloses a method for on-demand loading of code, the method comprising: 
	creating, by one or more processors, a stack structure referencing debug information and indexing bytecode for a corresponding function (e.g. bytecode index, maps bytecode index, LocalVariableTable ... per method, enclosingMethod, Signature - para 0022-0026, 0033- 0034; index into the bytecode at which the method call ... StackTraceElement occurs - para 0039; index into the bytecode - para 0046) of a dynamic scripting language program (bytecode file, JavaFXscript, JavaScript, Jscript - para 0016); 
	storing, in a memory, a redacted source code placeholder ((insert key 350 into code - Fig. 4A, key 430 to locate extraneous info - Fig. 4B; uses the key to locate ... in the storage location - para 0040; identification key ... inserted into the modified code - para 0019; key 224 in the modified java class file - para 0021) in place of a function portion (see methods 209 and attributes 210, localvariable (per method), enclosing method of local classes, method signatures - para 0021-0034- Note1: bytecode processed with a remove functionality to extract and store away extraneous or debug information - error report... reporting class, method, - para 0020 - from the bytecode - para 0038-0039 - reads on bytecode of script program modified with removal of a function portion - i.e. extraneous information from the script code - para 0018 - from a original, compiled program at specific method, class locations - class, method, file, line number - para 0020; debug information... shared class, inner class- para 0019; Fig. 3; line number per method, variableTable, variableType per method - para 0021-0026; para 0033-0034 - the removed function portion stored in a data store - database 60, storage location - para 0019) of a function of the dynamic scripting language program (see above), the redacted source code placeholder identifying a source code file location (see method location, file,line number per Note1) of the function portion (see class, method, removed function from Note1); 
	receiving, by the one or more processors, a call or query request (e.g. run-time .... need for extraneous information, request debug information, reporting mechanism - para 0020 – Note2: reflection mechanism by which to seek and retrieve removed portions from locations in database - para 0019 - at runtime reads on runtime query request or dynamic call request for storage locations search -Fig. 2 - where previously removed debug information is being stored - para 0020 -for error reporting) for the function portion (para 0022, 0027, 0032- 0037 – Note3: removing of info - see para 0044; extraneous information from the executable code - para 0018 -from a original, compiled program code at specific method, class locations - class, method, file, line number - para 0020; debug information... shared class, inner class- para 0019; Fig.3; line number per method, variableTable, variableType per method - para 0024-0026; para 0033- 0034; storage location using the key - para 0039 - reads on function portions deemed extraneous at locations of script program - see para 0038-0039 – at which a location-indicator inserted thereto would support a request – see Note2 - for retrieving a corresponding function portion); and in response to the call or query request (see Note2):
	determining that the requested function portion is not in the memory (see remote searching from below; retrievable e.g. by download – para 0044); 
	searching the storage of removed bytecode portions (Fig. 4B and related text), using the source code file location (see location in Note3 from above), to obtain, by the one or more processors the compiled bytecode; and storing, in the memory, the obtained compiled bytecode (said loading comprises retrieving the code from the location – claim 11, pg. 6; where in said loading the code comprising the first extraneous information – claim 15, pg. 6; from where it is retrievable and loads it .... memory process then ends and the system may perform desired actions with the retrieved … information- para 0040, 0047 – Note4: loader context using system (optimization process) memory to obtain retrieved information to perform operations based thereon reads on storing a remotely retrieved function into a loader, runtime memory context). 
	A) Adams does not explicitly disclose creating (by one or more processors) stack type structure as index into bytecode of function as
	(i) creating a tree structure comprising a plurality of nodes, each node of the plurality of nodes including compiled bytecode for a corresponding function of a dynamic scripting language program; and 
	(ii) in response to a request and determination that the requested function portion is not in the memory
	searching the tree structure using the source file location (and redacted code placeholder) to obtain, the (compiled) bytecode corresponding to the function portion.
	Adams discloses altering program instructions to transparently re-integrate externally stored extraneous information such as part of a method invocation for debug or tracing, using index into the bytecodes at which the stack trace element call is to occur (e.g. para 0039; index into the bytecode instructions - para 0046) the index corresponding to portion of the debug/tracing code portion or Java Class being previously removed (e.g. maps bytecode index to ... line of source code - para 0024; Fig. 3) by a function removing stage (see Note0); hence stored information being structured with index or key (step 350 - Fig. 4A) inserted in the original bytecodes to facilitate their retrieval is recognized.
	Similar to indexing of hierarchized elements, Bosworth discloses a binding process (para 0474; Boundpage - para 0464) by which a repeater (template processing - para 0473) navigates Bound ID or index (para 0511, 0574; para 0474) or refers elements of a traversed keyref hierarchy (para 0295-296) representing nested (Xscript) objects or functions structured within the templates (Fig. 25; Current Template, Attribute Template, content Template: function name - Fig. 23), the objects or function elements disposed as hierarchy nodes for triggering calls directed at Xscript-written functions (para 0469-0470) being bound within a runtime of a HTML page (Fig. 26) in terms of nested calls invoking dynamic with the traversing nodes of a XML schema (para 0308- 0309), where program code for the rendering includes Java JNI, Java VM (para 0391, 0469,0522) and Java JDK (para 1733); hence structuring functions or operations to be invoked via a script implementation or java-based method in terms schema nodes or hierarchy of nested functions or templatized method actions via use of reference key or index traversal entails tree structure comprising a plurality of nodes, each node representing compiled java bytecode or a scripting language, which can be traversed via a bounding process generating index or structured hierarchy of schema or HTML format.
	Similar to established of hierarchy of nodes or indexing tree, Backhouse discloses XHR request paradigm via a dependency module to generate index (along with an identifier - para 0013; encoded index, array of encoded references - para 0026) for each node (para 0011; JSON form — para 0026) as a tree-like structure of dependencies (Fig. 3) among block/module actions of a script embedded in a page (para 0010, 0012) which is being used by a content rendering service (rendering 420 — Fig. 3) to provide content of a browser environment (para 0012, 0025); i.e. modules to render a page (para 0010-0011), the index encoding also indicative of a location (URI - para 0026; index ... encoded ...to a uniform resource locator — para 0013) by which to retrieve/load up corresponding modules (para 0027); hence associating a layer of reference to invoke script embedded functions within a page using a index mapping entails structuring functions (or operations to be invoked in a script implementation) in terms storing graph/tree like nodes of dependency reflective of hierarchy of nested functions via referencing index prepared as tree of nodes encoding (index to external locations/URJ) to correlate at runtime traversal over the script embedded actions to render a content.
	Moreover, similar to index encoding a remote site URI as set forth above, Adams discloses a programmatic construct acting as a placeholder key (para 0045) implemented as program reference indicator (para 0040, 0047; key 430 - Fig. 4B; key 630 - Fig. 7B ) that can be automatically processed for locating a corresponding content referenced by said key and this key processing mechanism entails a reference embedded or structured in a source code to act as a pointer indirection (like a reflection indicator) organized as hierarchized nodes analogous to those implementing Java
reflection annotation or structured markup (bracket-type) cell in a HTML/script language for invoking such reflection call.
	According to the above pointer-based traversal, Krassner also discloses correlator code acting as script type referencing construct (JavaScript tag ... containing a link - para 0013-0014; para 0033; tag/link - para 0052; para 0053) to support retrieval of content from remote database (triggering ... content page data from server with a database ... containing such data - para 0008 ; monitor location of the content page 1600 - Fig. 4C; tag/link ... when activated ... links to ... server side database - para 0055) in the process of populating a rendition of target browser pages (Fig. 4A, 4B) upon web requests; where each construct used by the correlator process is link type for referencing a remote content and implemented as a placeholder node (HTML code ... placeholder or marker 800- Fig. 4-B; placeholder - para 0063) among of the hierarchy of tags in a generated HTML language (para 0064), to be tracked by the correlator. Hence, generating a HTML hierarchy of placeholder as part of the structured hierarchy of this language entails rendering process identifying nodes of the HTML tree , each structured and acting as marker node that have a corresponding script-driven correlation to a linked remote storage where content can be retrieved for filling a placeholder.
	Similar to Bosworth (or Backhouse) binding of markup hierarchy with indexing embedding and index-based processing, Cameron discloses identification of markup tree associated with data binding via use of a initialization script for resolving placeholder or PH (e.g. query data source with PH content from data dictionary - para 0008) with actual data/value (para 0007) in processing client requests (Fig. 1-2) for web application deploying, the data binding purported to access service dictionary or DD database (para 0030) and resolving data values based on data source behind PH interface, the interface presented as tree of placeholders (para 0032) to be populated with dictionary or DD database linked content (para 0036), the data binding using hierarchized syntax of XML for
implementing tree like placeholders (Fig. 4-7 and related text); hence implementation of tree like placeholders via XML structuring entails identifying one node among hierarchy of nodes in a structured language by which access of remote database values can be queried, retrieved to resolve binding of a corresponding placeholder.
	Thus, based on Adams use of script language (para 0016) execution and operating systems, browser technologies (para 0017) associated with Java and scripting languages, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement referencing information destined for identifying placeholder and corresponding location in remote storage per Adams’ removal of extraneous information, and structuring the referencing constructs therefor, so that key-based source retrieval in Adams bytecode reconstruction includes (a) creating a tree structure comprising a plurality of nodes, each node of the plurality of nodes indicative of or containg compiled bytecode for a corresponding function written in Java bytecodes (per Bosworth) or dynamic scripting language program - per Krassner’s hierarchized Javascript tag - the binding of script function invocations referred to by nested node or tree tag constructs as in Cameron for resolving placeholder, the binding prepared as key per Backhouse for indexing elements in traversing a graph of dependencies associated with runtime invoke of script actions, or in Bosworth’s bounding module for preparing indices into hierarchy of template-based functions or JNI renndering code for respective invoking of HTML embedded script operations; and (b) use of the tree structure pointer indirection to support request for searching the tree structure to obtain (in response thereto), the (compiled) bytecode corresponding to the removed function portion as set forth per Adams’s function removal stage; because
	1) associating a referencing construct or bounding structure to correlate a current application with information stored remote from the application in terms of tree structure indexing or unique key made to reflect the very hierarchy of the application code would facilite programmatic and sequential retrieval of the remote data in same dependency and topological relationship with to the very locations (or tree-like configuration ) at which the retrieved data (function information) or actions would be inserted and thereby invoked (script action methods invoked);
	2) index relationship effected via key, unique ID or as pointer indirection per effect of markup tag or tree like indexing for referring to locations of an application, a remote location, action or function calls of a script program or HTML-type markup hierarchy of invocations as set forth above would not facilitate programmatic traversal of the application or the target page in order to invoke actions or functions locally pre-disposed along the predefined hierarchy of the relevant language (e.g. XML or Xscript); but would also point to the very locations (remote sites) according to the precise topology in which hierarchized data (debug information, trace calls) can be retrieved to populate corresponding placeholder (as a reflection API) disposed in a target application for runtime execution or dynamic linking;
	3) pre-structuring correspondence information via a bounding stage that pre-establishes relationship between two environment via means of prepared pointer indirection, indexing or key- mapping (or resolution thereby) as set forth above can be used as a persistent recording that can be reused over times across multiple instances of application to correlate two environments in terms of data retrievable remote from a first environment being located and applied to resolve or fuffill actions to be invoked in a second environment.
	As per claim 9, Adams discloses method of claim 1, wherein the obtained (modified code - Fig. 4A, 7A; retrievable, step 640 – para 0047; loads it in step 440 – para 0040) bytecode is executed within a virtual machine (for use with a virtual machine JVM-para 0016).
	As per claim 10, Adams discloses a device comprising: a memory comprising instructions; and one or more processors in communication with the memory, the one or more processors configured by the instructions to: 
	create a tree structure (refer to rationale A in claim 1) comprising a plurality of nodes, each node of the plurality of nodes including compiled bytecode (refer to rationale in claim 1) for a corresponding function (refer to claim 1) of a dynamic scripting language program (refer to claim 1); 
	store, in the memory, a redacted source code placeholder (refer to claim 1; see Note1) in place of a function portion (refer to claim 1) of a function (see claim 1 from above) of the dynamic scripting language program, the redacted source code placeholder identifying a source code file location (refer to claim 1) of the function portion; 
	receive a call or query request (refer to claim 1; see Note2) for the function portion (see Note3); and in response to the call or query request: 
	determining that the requested function portion is not in the memory; 
	search the tree structure (refer to rationale A in claim 1) using the source code file location to obtain, based on the redacted source code placeholder (refer to claim 1), the compiled bytecode corresponding to the function portion (see Note3); and store (refer to claim 1), in the memory (see Note4), the obtained compiled bytecode. 
	As per claim 18, Adams discloses device of claim 10, wherein the obtained compiled bytecode is executed within a virtual machine. (refer to claim 9)
Claims 19-26 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Walton Adams III, et al, USPubN: 2011/0131561 (herein Adams) in view of Cameron et al, USPubN: 2014/0032484 (herein Cameron), and Krassner et al, USPubN: 2010/0153836 (herein Krassner), further in view of Bosworth et al, USPubN: 2009/0210631 (herein Bosworth) and Backhouse, USPubN: 2009/0031210 (herein Backhouse) and further of Takeuchi et al, USPN: 5,261,103 (herein Takeuchi), Barraclough et al, USPubN: 2013/0205286 (herein Barraclough) , Soel et al, USPubN: 2013/0325884 (herein Soel) and Chan, USPubN: 2014/0317582 (herein Chan)
	As per claims 19-22, Adams does not explicitly disclose (method of claim 1),
	(i) wherein the source file location comprises a source file name.
	(ii) wherein the source file location comprises a beginning line number; wherein the source file location comprises an ending line number;
	(iii) per claim 22, Adams discloses method of claim 1, wherein the source file location comprises a column number.
	As per (i) and (iii),
	Barraclough discloses use of metadata associated with source file for collection of structures and vlues originated from source code for dynamic programming runtime translation (see Abstract) where provenance information for one source code includes file name, line number (para 0043), as meta-identifier supporting retrieval of code from remote storage for use by a local compilation or tracer logic (para 0053)
	Meta-information accompanying source programs stored for retrieval into a environment that performs edits on source program to-be-compiled is shown in Takeuchi’s code editor and display of reference information table (see Abstract) for use by a translator of source code, the reference table having line number information that holds the file name (Fig. 4-5), line numbers in terms of specific position(s) within a source program (col. 2. li. 5-22) to be appointed by the code translation process (col. 4 li. 67 to col. 5 li. 8), where the name of the source program is identifiable with a column number of the table per implementation of elements array to represent address table elements such as character strings; e.g. each used as a corresponding file name (col. 3 li. 65 to col. 4 li. 13), where a line number can also identifiable with significant identifier such as a column number (col. 4 li. 18- 33; Fig. 3) and a definition flag. Hence, source programs structured as meta-structure having file name, and line number identifiable as column numbering for retrieval into a code translator context is recognized.
	Similar to use of column numbering from above, Soel discloses uploaded source information in database, for reconfiguration via a GUI performing re-organization and re-evaluation over the character strings on a selected file (Fig. 1-3), the latter being a discrte strings or csv file persisted as remote location from the client’s reconfiguration environment such as a database, according to which, organizational information of one such uploaded file includes a file name (para 0035) and generic identifier such as column number for expressing a title of a string group (Fig. 6) provided within the uploaded file (para 0083) is being used for identifying particular character elements to reformat. Hence, representation of source file in an external database using column identification for a given string group within on file identified and retrievable per its file name is recognized.
	As per (ii),
	Chan discloses source files (ESL, HDL) used for logic synthesis and designs, where files being compiled by the synthesis logic are returned to a design database (see Abstract), the source file data or object subjected to logic synthesis identifiable from function name, source file name (Table 4, para 0078) as well as start line of a block, i.e. the block delineated via start line and end line (para 0129 - 0130); hence start, end line for delineating source/file block or programmatic grouping for selective processing with a synthesis logic environment in conjunction with ingesting logic result into a design database is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement database of modified bytecodes in Adams refactoring of code approach, so that inserted placeholder per the modification of source bytecode would be particularly pointing to a remote source file location and defining therewith a) a source file name - source file location comprising a source file name as per Barraclough, Soel - b) a column identifier - source file location comprising a column number as in Takeuchi and Soel - as well as c) delineating of a group in form of starting line and ending line number - source file location comprising a beginning line number; an ending line number as in Chan; because
	source files persisting program code portions or function elements for reintegration into a refactoring endeavor or recompilation as set forth per Adams’s remote fetchng approach entails management of source file or blocks in their persisted state, which necessitates configuration of meta-information as set forth above notably for facilitating subsequent search - i.e. query and retrieval of specific source portions such as those selected for refilling modified code per a replacement process destined for retargeting a code recompilation- and
	by providing placeholder in a modified source program (as in Adams) with proper definition as to location identifier of the removed code, source file name, line number as well as column locator and start/end line of a block, code portions to be retrieved can be more easily fetched or queried from specifying of relevant query attributes, including a file name, a line number, or a meta- column identification; e.g. the remote code retrieval (as per Adams) facilitated in the sense that a particular block of programmatic lines can be retrieved within proper and useful boundaries on basis of the line number delineating start and end as set forth with the meta-configuration from above;
	whereas identification and selectivity of the proper code portions accomplished via use of the meta-configuration associated with well-established structuring source program files or remote bytecode storage as in Adams placeholder approach, would, on a broader scope, maximize accurate code portions identification and precise acquisition with which to apply code refactoring or recompilation in accordance with the very intents and desire of a developer; thereby reducing developers modification effort and optimizing recompilation resources associated therewith.
	As per claims 23-26, refer to rationale for addressing claims 19-22 from above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 10 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 1, 9, 17 of U.S. Patent No. 9,772,865 (hereinafter ‘865) in view of Backhouse, USPubN: 2009/0031210 (herein Backhouse) and Cameron et al, USPubN: 2014/0032484 (herein Cameron), further in view of Walton Adams III, et al, USPubN: 2011/0131561 (herein Adams)
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘865 claim 1
method comprising storing, in a memory, a redacted source code placeholder in place of a function portion of a function of the dynamic scripting language program, the redacted source code placeholder identifying a source code file location of the removed function portion
A method implemented by one or more processors, comprising: redacting one or more code sections from dynamic scripting language program source code; inserting a respective placeholder in the program source code for each redacted code section to generate redacted program code;  
receiving, by the one or more processors, a call or query request for the removed function portion, in response to the call or query request: determining that the requested function portion is not in the memory;
receiving a request for a redacted code section of the compiled code; determining that the requested code section is not in a memory, and based thereon:
searching the tree structure using the source code file location to obtain, based on the redacted source code placeholder, the compiled bytecode corresponding to the removed function portion;
identifying a location in a storage where the requested redacted code section is stored from the respective placeholder of the requested code section; obtaining the requested redacted code section from the identified storage location; 
and storing, in the memory, the obtained compiled bytecode.
include the obtained redacted code section in modifying the compiled code


	Hence, instant claim 1 would be deemed for the most part, an obvious variant to the subject matter of ‘865 claim 1, except for the following.
	I) ‘865 claim 1 does not recite “creating, by one or more processors, a tree structure comprisinga plurality of nodes, each node of the plurality of nodes including compiled bytecode for a corresponding function of a dynamic scripting language program” and “searching, in response to the query request, the tree structure to obtain bytecode corresponding to the removed fucntion portion”
	Cameron discloses identification of particular locations in a markup tree via a data binding
effected with use of a initialization script for resolving placeholders or markup tree PHs (e.g. query
data source with PH content from data dictionary - para 0008) with actual data/value (para 0007) in
processing client requests (Fig. 1-2) for web application deploying, the data binding purported to
access service dictionary or DD database (para 0030) and resolving data values based on data source
behind PH interface, the interface presented as tree of placeholders (para 0032).
	Backhouse discloses a dependency module to generate index (along with an identifier -para 0013; encoded index, array of encoded references - para 0026) for each graph nodes (para 0011) as a tree-like structure of dependencies (Fig. 3) among block/module actions of a script embedded in a page (para 0010, 0012) which is being used to render content of a browser environment, the index encoding also indicative of a remote site location (para 0026).
	Based on the pre-establishing of placeholders inserted the modified code by ‘865 and attaching index to map/locate actions or functions in order to realize node by node script execution in Backhouse, It would have been obvious for one of ordinary skill in the art to implement key and indexing as set forth above, so that preparation of modified bytecode and placeholder inserted therein would include referencing (e.g. pointer) structure implementation (such as key or index per Backhouse or Cameron) to correlate to the very topology of portions of removed bytecode as part of ‘865 method of inserting placeholders, the referencing implemented per creation of tree-type structure in terms of nodes of the tree including compiled bytecode, according to which bytecode portions are stored in a way so that the index or key referencing as inserted originally in the modified code would facilitate subsequent retrieval, based on a exact location or identifiable node pointed to by the specific key or index, the removed portions as intended by “865 modification.
	II) ‘865 claim 1 does not recite redacted code section in the redacted program code being identifiable and retrievable based on location-indicating placeholder of the redacted code as “function portion” of a function of the program; and obtaining the requested redacted code section from the identified storage location
	Adams discloses source program being modified/redacted in the sense that information of a method or class deemed extraneous (e.g. debug information), the information (extraneous infor 520 – Fig. 7A) constituting a function portion of a function/method (e.g. methods 209 and attributes 210, localvariable (per method), enclosing method of local classes, method signatures - para 0021-0034), which has been extracted and stored remotely, while being replaceable with a location indicator key (Fig. 4A, 4B) at the corresponding redacted location (key to locate original code – Fig. 7B) of the original source program, where retrieving the code portion is based on a runtime request for loading the obtained code portion (back to respective placeholder location) into a runtime compilation (para 0040)
	Therefore, it would have been obvious at the time the invention was made for one skill in the art implement code section pertinent to redaction of the initial program in ‘865 so that the code section pertains to a function or a class method, as code portion deemed extraneous per the code size optimization of Adams, because function portion associated with a program can include debug information or exception report data that might unnecessarily overburden payload of a compiled program, and by redacting the program function as in Adams so that such unnecessary information can be stored away using a placeholder mechanism as in ‘865, payload optimization to a program can be achieved, where activation of said function portion back into the code can always be made possible as desired (or on-demand basis) by a subsequent compilation or runtime loader as illustrated in Adams.
	Hence, instant claim 1 is deemed obvious over the subject matter of ‘865 claim 1 for the rationale set forrh per from I) and II) from above, 
	Instant claim 10 recites the same limitations of instant claim 1, whereas ‘865 claims 9, 17 recites the very subject matter recited in ‘865 claim 1. Hence, instant claims 1 and 10 are deemed unpatentable for conflicting with the subject matter of ‘865 claims 9 and 17, for reasons set forth with the ODP from above.
	Dependent (instant) claims 9, 18-26 for depending on a rejected base claims 1, 10 are deemed unpatentable as set forth in the ODP (Provisional Obvious Double Patenting) rejection from above.
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that “function portion” as currently recited does not permit interpretation of the portion as compiled bytecode as alleged in the use of Adams (Applicant's Remarks pg. 6).  Allusion to a new language for patentability merits is deemed largely premature, and as recited, the term function portion for lack of surrounding details, cannot be interpreted as a code portion that must be non-bytecode and non-compiled.
(B )	Applicants have submitted that in regard to “tree structure” including nodes of compiled bytecode, and “placeholder” reserving a location for a “code portion”, 1) Bosworth as cited does not teach tree of bytecode nodes; 2) Backhouse graph does not contained nodes of compiled code in relevanceto restoring a redacted code; 3) Krassner’s HTML hierarchy cannot be same as a “tree”; 4) Cameron’s markup structure of placeholders for binding cannot be tree of placeholder reserved for function portions such that obviousness of the tree of bytecodes per the executed rationale is deemed improper (Applicant's Remarks pg. 7-8, top 9)
	The 103 rationale (rationale A of claim 1) operates on the premise that indexed structure storing a compiled bytecode portion is disclosed by Adams.
	The 103 rationale was to demonstrate that placeholders (such as location-indiactor in Adams) can be implemented as structural hierarchy similar to (per BRI) tree or graph of nodes by which a traversal would be able to resolve content as intented by use of the placeholders.  
	For 1) Bosworth discloses tree of keyrefs as schema element representing nested functions or objects as part of a markup script; hence identifying traversed node of the schema to associate the key with a Xscript object or functions is recognized, since, for one skill in the art, a hierarchy of schema nodes or HTML markup can be viewed as a tree
	For 2) Backhouse similar schema, with indexing, each corresponding to a hierarchy node having a URI locator usable to locate a external stored content (script functions), the schema being a tree like or hierarchy of mark up elements, each locating a content.
	For 3) Krassner discloses script tags expressed in form of markup/HTML schema, each tag or schema node acting as hierarchized placeholder for the relevant content to be identified, the obtaining thereof as part of tag resolving when procesing the schema.
	For 4) Cameron discloses markup tree associated with data binding via use of a initialization script for resolving placeholder or PH (e.g. query data source with PH content from data dictionary; hence, for one skill in the art, data binding carried out traversing a script to obtain data for a hierarchy of markup elements therein discloses tree-like structure of nodes where resolution of content thereof is based on the placeholder effect of each node.
	Therefore, Bosworth, Backhouse, Krassner, Cameron are deemed proper to support Adams in association with obviousness of generating a tree like structure having hierarchy indexing and placeholder nodes, each to retrieve corresponding content.
( C )	Applicants have submitted that the office Action, using Adams, Cameron, Krassner, Bosworth, Backhouse provide no motivation to combine the references as none is geared for teaching a on-demand loading of code (as set forth in the claim language) using a tree structure.
The references have been provided to demonstrate that a tree-like structure having node acting as placeholder or tag for resolving a underlying content, whose resolution can be carried out by processing the hierarchy or tree-like nodes, where Adams has been provided to teach on-demand fetching of externally stored bytecode portions or function information portion of the intially redacted compiled program.  Prima facie effect of prosecution clearly utilizes teaching by the prior art in light of the claim feature whose merits have been established via Broadest Reasonable Interpretation, with formulation of a rationale that includes reasons why one would want to combine the teachings by Bosworth, Backhouse, Krassner, Cameron to Adams to meet the tree-structure.
	That is, the Applicant assertion on illegal use of hindsight apparently failed to demonstrate that (i) no prior art has been applied and/or (ii) where exactly the prior art has not been integrated in prosecuting a particular claim feature and that subsequently, (iii) the very Applicant teachings and only these have been found as clear foundation to the Examiner 103 rationale.
	In all, the Applicant arguments are deemed inconclusive, and the claims stand rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 09, 2022